DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-59 of U.S. Application No. 16/457869 filed on 06/28/2019 have been examined. 

Applicant's amendments and remarks filed 12/13/2021. Claims 1, 19, 28, 32, 33, 40, 42-44, 47 and 57 have been amended. Claims 1-19 and 21-59 were examined.

Office Action is in response to the Applicant's remarks filed 03/30/2022. Claims 1 and 19 have been amended. Claims 1-19 and 21-59 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 103: Applicant’s amendments with respect to claims 1-19 and 21-59 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 to claims 1-19 and 21-59 have been withdrawn.

Allowable Subject Matter
Claims 1-19 and 21-59 are allowed over the prior art of record.
As per claim 1-19 and 21-59 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 	The prior art fails to explicitly teach a system comprising: 5a plurality of computing platforms for a vehicle and coupled together in a ring topology in a ring network of the vehicle; a plurality of power and data centers (PDCs) coupled together and to the computing platforms in the ring topology of the ring network of the vehicle, the PDCs each including at least one sensor interface and at least one data interface, the sensor 10interface configured to receive sensor data from one or more sensors, the data interface configured to transmit the sensor data into the ring network for input to at least one of the computing platforms or the PDCs; and a plurality of power supply rings separate from the ring network, each power supply ring being configured to distribute power from a different power source or 15source system and to the computing platforms and the PDCs.
Claims 2-18 depend from claim 1, claims 21-27 depends on claim 19, claims 29-32 depends on claim 28, claims 34-39 depends on claim 33, claims 41 depends on claim 40, claims 45-56 depends on claim 44 and claims 58-59 depends from claim 57, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668